DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 13, the specification does not provide proper antecedent basis for the subject matter “the self-discharging unit discharges the battery cell when the voltage value of the battery cell exceeds a predetermined first reference voltage value without discharging other battery cells of the battery”. This feature follows from the connection of the self-discharging unit within the circuit for balancing as shown in Figure 3, but the specification does not explicitly state this feature. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAITA (US 2016/0197499) in view of READIO (US 2014/0232324).
Regarding claim 1, KAITA discloses an apparatus for balancing a battery, the apparatus comprising: 
 	a balancing unit (comprising R2, R1, 36, Fig. 2) which is connected with a battery cell (C1) included in a battery (Bn), wherein the balancing unit is configured to perform balancing of the battery cell (¶ 0036-0037), and wherein the balancing unit comprises: 
 	a balancing resistor (R1 and/or R2, Fig. 2) positioned on an electrical path between a positive terminal and a negative terminal of the battery cell (e.g., R1 is on an electrical path that is parallel to the cells), and configured to consume power of the battery cell when the electrical path is closed (¶ 0036-0037); and 
 	a switching element (36, Fig. 2); 
 	a control unit (18, 34, 32, Figs. 1 and 2) configured to control an operation of the switching element to open/close the electrical path in response to a voltage value of the battery cell (voltage measured on line L1; ¶ 0035-0037); and 
 	a self-discharging unit (D) connected in a branch that is parallel to the switching element (as shown in Figure 2), wherein the self-discharging unit and the switching element are provided in series with the balancing resistor (i.e., the parallel connection including the branches containing D and 36 is in series with R2), wherein the self-discharging unit is configured to close the electrical path in response to a voltage of the battery cell exceeding a predetermined first reference voltage value (¶ 0039: “overvoltage application” reads on the voltage value), and wherein the predetermined first reference voltage value is a voltage that causes voltage imbalance between battery cells of the battery (¶ 0039: a cell that exceeds the overvoltage will be imbalanced with respect to cells that have not exceeded the overvoltage), wherein the self-discharging unit is configured to prevent the battery cell from being overcharged during a non-
 	KAITA fails to disclose the self-discharging unit connected in parallel to the switching element.
 	KAITA discloses another self-discharging unit that is connected directly in parallel with a switching element (diode D in parallel with switching element 38). Providing the self-discharging unit directly in parallel with the switching element 36 would provide the same functionality and would be an obvious modification to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the self-discharging unit connected in parallel to the switching element in order to ensure proper voltage and current during self-discharging operation based on circuit design and application.
 	KAITA fails to disclose the predetermined first reference voltage value is a voltage that causes voltage imbalance between battery cells of the battery capable of decreasing a life of the battery, and wherein the self-discharging unit is configured to prevent the life of the battery from decreasing when the battery cell is overcharged during a non-operation of the switching element. 
 	READIO discloses the predetermined first reference voltage value is a voltage that causes voltage imbalance between battery cells of the battery capable of decreasing a life of the battery, and wherein the self-discharging unit is configured to prevent the life of the battery from decreasing when the battery cell is overcharged (¶ 0011, 0016, 0026, 0046).

 	Regarding claim 3, KAITA discloses the control unit is configured to control the switching element to close the electrical path when the voltage value of the battery cell is equal to or larger than a predetermined second reference voltage value (¶ 0037: “certain cell voltage value”).
 	Regarding claim 4, KAITA discloses parallel connection between the self-discharging unit and the switching element causes the voltage of the battery cell to be applied as an inverse voltage when the switching element is inoperable, and wherein the self-discharging unit is configured to electrically conduct the current flowing from the battery cell to the balancing resistor to discharge the battery cell when the voltage value of the battery cell exceeds the first reference voltage value (self-discharging unit D is located in parallel to switching element 36 in Figure 2).
 	Regarding claim 5, KAITA discloses the self-discharging unit is a zener diode or a transient voltage suppression (TVS) diode (¶ 0039).
 	Regarding claim 6, KAITA discloses when the self-discharging unit is the zener diode, and wherein the first reference voltage value is a breakdown voltage value of the zener diode (implied in ¶ 0039).
	Regarding claim 13.
Claims 7, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAITA.
 	Regarding claim 7, KAITA discloses a method of balancing a battery, the method comprising: 
 	providing a balancing unit (comprising R2, R1, 36, Fig. 2) which is connected with a battery cell (C1) included in a battery (Bn) to perform balancing of the battery cell ¶ 0036-0037), the balancing unit including: 
 	a balancing resistor (R1 and/or R2, Fig. 2) positioned on an electrical path between a positive terminal and a negative terminal of the battery cell (e.g., R1 is on an electrical path that is parallel to the cells), and configured to consume power of the battery cell when the electrical path is closed (¶ 0036-0037); and 
 	a switching element (36, Fig. 2); 
 	controlling, by a control unit (18, 34, 32, Figs. 1 and 2), an operation of the switching element to open/close the electrical path in response to a voltage value of the battery cell (voltage measured on line L1; ¶ 0035-0037); and 
 	discharging, by a self-discharging unit (D) connected in a branch that is parallel to the switching element (as shown in Figure 2), the battery cell by closing the electrical path when a voltage value of the battery cell exceeds a predetermined first reference voltage value (¶ 0039: “overvoltage application” reads on the voltage value), wherein the self-discharging unit and the switching element are provided in series with the balancing resistor (i.e., the parallel connection including the branches containing D and 36 is in series with R2), and wherein the predetermined first reference voltage value is a voltage selected to prevent the battery cell from being overcharged during a non-operation of the switching element (¶ 0039: non-operation of the 
 	KAITA fails to disclose the self-discharging unit connected in parallel to the switching element.
 	KAITA discloses another self-discharging unit that is connected directly in parallel with a switching element (diode D in parallel with switching element 38). Providing the self-discharging unit directly in parallel with the switching element 36 would provide the same functionality and would be an obvious modification to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the self-discharging unit connected in parallel to the switching element in order to ensure proper voltage and current during self-discharging operation based on circuit design and application.
 	Regarding claim 9, KAITA discloses the method as applied to claim 3.
 	Regarding claim 10, KAITA discloses the method as applied to claim 4.
 	Regarding claim 11, KAITA discloses the method as applied to claim 5.
 	Regarding claim 12, KAITA discloses the method as applied to claim 6.
	Regarding claim 14, KAITA discloses the self-discharging unit closing the electrical path causes the balancing resistor to consume power of the battery cell (e.g., when self-discharging unit D in Figure 2 is conducting, the resistor R2 will also be conducting and will therefore consume power of the battery cell; ¶ 0038-0039).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly found reference READIO is relied upon to teach a self-discharging circuit with a predetermined first reference voltage which prevents the life of the battery from decreasing, e.g., due to battery damage. It is noted that this is a well-known feature as evidenced by the prior art cited on form PTO-892 and not relied upon in the rejection.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        6/2/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 2, 2021